         Case 3:19-cv-00141-KGB Document 10 Filed 10/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

JERRY MCKEE                                                                          PLAINTIFF

v.                             Case No. 3:19-cv-00141-KGB-BD

RUSTY MCMILLION, et al.                                                          DEFENDANTS

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 9). No objections have been filed, and the time to file

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). The Court therefore dismisses without prejudice plaintiff Jerry McKee’s

complaint (Dkt. No. 2) for failure to comply with the Court’s June 17, 2019, Order (Dkt. No. 8).

       It is so ordered this 29th day of October, 2020.
                                                 _____________________________
                                                 Kristine G. Baker
                                                 United States District Judge
